DETAILED ACTION
Status of Claims:
Claims 1 – 32 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 42 of U.S. Patent No. 11,323,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations.

Pending Application (17/712,858)
U.S. Patent (11,323,337)
1. A method comprising:
1. A method comprising:
receiving, from one or more first computing devices, a plurality of responses to first interactive content sent by one or more second computing devices;

*(2. The method of claim 1, wherein the plurality of responses comprises indications of user selections associated with the first interactive content, and wherein the message causes the one or more second computing devices to stop sending the second interactive content for a period of time.)
receiving, from one or more first computing devices, a plurality of responses to an initial portion of interactive content sent by one or more second computing devices, wherein the plurality of responses comprises indications of user selections associated with the initial portion of the interactive content; and
sending, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric, a message that causes the one or more second computing devices to change a rate at which the one or more second computing devices send second interactive content.



sending, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric, a message that causes the one or more second computing devices to reduce a rate at which the one or more second computing devices send a further portion of the interactive content.	

*Examiner’s note: The U.S. Patent also incorporates the language provided in claim 2 of the pending application into independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4 – 5, 9, 12 – 13, 17, 20 – 21, 25, and 28 – 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kotelba (US 7876696).

As per claim 1, a method comprising: 
	receiving, from one or more first computing devices, a plurality of responses to first interactive content sent by one or more second computing devices (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	sending, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric (The upstream BEL can compare the monitored data (e.g., the filtered data associated with the lost packets) with a trigger threshold … Upon the monitored data exceeding the trigger threshold, the upstream BEL has determined that the maximum available upstream bandwidth has been exceeded, See Col. 9, Lines 1 - 38), a message that causes the one or more second computing devices to change a rate at which the one or more second computing devices send second interactive content (The upstream BEL can command the upstream traffic shaper (second computing device) to reduce the bandwidth of data packet transmissions, such that the combined bandwidth of voice packets and data packets (interactive content) does not exceed the available upstream bandwidth, See Col. 5, Lines 1 - 11).

As per claim 4, the method of claim 1, wherein the method further comprises: 
	after sending the message, receiving, from the one or more first computing devices, an additional plurality of responses (The terminal adapter can implement the estimation of available upstream bandwidth automatically and periodically, such as determined by one or more parameters stored in the configuration parameter set, See Col. 10, Lines 23 - 37) to the second interactive content (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric (The upstream BEL can estimate the available upstream bandwidth based on total transmitted bandwidth upon the monitored data decreasing below the lower threshold, See Col. 9, Lines 39 - 67), sending, to the one or more second computing devices, another message that causes a reduction in the rate of sending of the second interactive content to expire (The decrease in synthetic packet bandwidth can continue until the monitored data decreases below a lower threshold, such as a value that is substantially between the nominal value and the trigger threshold, See Col. 9, Lines 39 - 67).

As per claim 5, the method of claim 1, wherein the one or more first computing devices comprises a plurality of first computing devices, and wherein the message causes: 
	reducing, by the one or more second computing devices, the rate at which the one or more second computing devices send the second interactive content to the plurality of first computing devices by at least: 
	sending the second interactive content only to a first subset of the plurality of first computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a first time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53), and 
	sending the second interactive content only to a second subset of the plurality of first computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a second time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53).

As per claim 9, a system comprising: 
	a first computing device; 
	one or more second computing devices; and 
	one or more third computing devices; wherein the first computing device comprises: 
	one or more first processors; and memory storing first instructions that, when executed by the one or more first processors of the first computing device, cause the first computing device to: 
	receive, from the one or more second computing devices, a plurality of responses to first interactive content sent by the one or more third computing devices (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (second computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	send, to the one or more third computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric (The upstream BEL can compare the monitored data (e.g., the filtered data associated with the lost packets) with a trigger threshold … Upon the monitored data exceeding the trigger threshold, the upstream BEL has determined that the maximum available upstream bandwidth has been exceeded, See Col. 9, Lines 1 - 38), a message that causes the one or more third computing devices to change a rate at which the one or more third computing devices send second interactive content (The upstream BEL can command the upstream traffic shaper (second computing device) to reduce the bandwidth of data packet transmissions, such that the combined bandwidth of voice packets and data packets (interactive content) does not exceed the available upstream bandwidth, See Col. 5, Lines 1 - 11); 
	wherein the one or more second computing devices comprising: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the one or more second computing devices to: 
	send the plurality of responses to the first interactive content (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (second computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	wherein the one or more third computing devices comprising: one or more third processors; and memory storing third instructions that, when executed by the one or more third processors, cause the one or more third computing devices to: 
	send the first interactive content (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55).

As per claim 12, the system of claim 9, wherein the first instructions, when executed by the one or more first processors of the first computing device, further cause the first computing device to after sending the message, 
	receive, from the one or more second computing devices, an additional plurality of responses (The terminal adapter can implement the estimation of available upstream bandwidth automatically and periodically, such as determined by one or more parameters stored in the configuration parameter set, See Col. 10, Lines 23 - 37) to the second interactive content (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric (The upstream BEL can estimate the available upstream bandwidth based on total transmitted bandwidth upon the monitored data decreasing below the lower threshold, See Col. 9, Lines 39 - 67), send, to the one or more third computing devices, another message that causes a reduction in the rate of sending the second interactive content to expire (The decrease in synthetic packet bandwidth can continue until the monitored data decreases below a lower threshold, such as a value that is substantially between the nominal value and the trigger threshold, See Col. 9, Lines 39 - 67).
 
As per claim 13, the system of claim 9, wherein the one or more second computing devices comprises a plurality of second computing devices, and wherein the message causes: 
	reducing, by the one or more third computing devices, the rate at which the one or more third computing devices send the second interactive content to the plurality of second computing devices by at least: 
	sending the second interactive content only to a first subset of the plurality of second computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a first time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53), and 
	sending the second interactive content only to a second subset of the plurality of second computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a second time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53).

As per claim 17, a non-transitory computer-readable medium storing instructions that, when executed, cause: 
	receiving, from one or more first computing devices, a plurality of responses to first interactive content sent by one or more second computing devices(A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	sending, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric (The upstream BEL can compare the monitored data (e.g., the filtered data associated with the lost packets) with a trigger threshold … Upon the monitored data exceeding the trigger threshold, the upstream BEL has determined that the maximum available upstream bandwidth has been exceeded, See Col. 9, Lines 1 - 38), a message that causes the one or more second computing devices to change a rate at which the one or more second computing devices send second interactive content (The upstream BEL can command the upstream traffic shaper (second computing device) to reduce the bandwidth of data packet transmissions, such that the combined bandwidth of voice packets and data packets (interactive content) does not exceed the available upstream bandwidth, See Col. 5, Lines 1 - 11).

As per claim 20, the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, further cause: 
	after sending the message, receiving, from the one or more first computing devices, an additional plurality of responses (The terminal adapter can implement the estimation of available upstream bandwidth automatically and periodically, such as determined by one or more parameters stored in the configuration parameter set, See Col. 10, Lines 23 - 37) to the second interactive content (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric (The upstream BEL can estimate the available upstream bandwidth based on total transmitted bandwidth upon the monitored data decreasing below the lower threshold, See Col. 9, Lines 39 - 67), sending, to the one or more second computing devices, another message that causes a reduction in the rate of sending of the second interactive content to expire(The decrease in synthetic packet bandwidth can continue until the monitored data decreases below a lower threshold, such as a value that is substantially between the nominal value and the trigger threshold, See Col. 9, Lines 39 - 67).

As per claim 21, the non-transitory computer-readable medium of claim 17, wherein the one or more first computing devices comprises a plurality of first computing devices, and wherein the message causes: 
	reducing, by the one or more second computing devices, the rate at which the one or more second computing devices send the second interactive content to the plurality of first computing devices by at least: 
	sending the second interactive content only to a first subset of the plurality of first computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a first time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53), and 
	sending the second interactive content only to a second subset of the plurality of first computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a second time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53).

As per claim 25, an apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
	receive, from one or more first computing devices, a plurality of responses to first interactive content sent by one or more second computing devices (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	send, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric (The upstream BEL can compare the monitored data (e.g., the filtered data associated with the lost packets) with a trigger threshold … Upon the monitored data exceeding the trigger threshold, the upstream BEL has determined that the maximum available upstream bandwidth has been exceeded, See Col. 9, Lines 1 - 38), a message that causes the one or more second computing devices to change a rate at which the one or more second computing devices send second interactive content (The upstream BEL can command the upstream traffic shaper (second computing device) to reduce the bandwidth of data packet transmissions, such that the combined bandwidth of voice packets and data packets (interactive content) does not exceed the available upstream bandwidth, See Col. 5, Lines 1 - 11).

As per claim 28, the apparatus of claim 25, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
	after sending the message, receive, from the one or more first computing devices, an additional plurality of responses (The terminal adapter can implement the estimation of available upstream bandwidth automatically and periodically, such as determined by one or more parameters stored in the configuration parameter set, See Col. 10, Lines 23 - 37) to the second interactive content (A terminal adapter can receive data regarding lost packets (responses from interactive content) from a far-end communication device (first computing device). The data can be contained in, for example, communication link packets transmitted from the far-end communication device, See Col. 2, Lines 44 – 64 … *Examiner’s note: the lost packets of the communication link packets are feedback data that are sent back from the user device as responses to interactive content); and 
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric (The upstream BEL can estimate the available upstream bandwidth based on total transmitted bandwidth upon the monitored data decreasing below the lower threshold, See Col. 9, Lines 39 - 67), send, to the one or more second computing devices, another message that causes a reduction in the rate of sending of the second interactive content to expire (The decrease in synthetic packet bandwidth can continue until the monitored data decreases below a lower threshold, such as a value that is substantially between the nominal value and the trigger threshold, See Col. 9, Lines 39 - 67).

As per claim 29, the apparatus of claim 25, wherein the one or more first computing devices comprises a plurality of first computing devices, and wherein the message causes: 
	reducing, by the one or more second computing devices, the rate at which the one or more second computing devices send the second interactive content to the plurality of first computing devices by at least: 
	sending the second interactive content only to a first subset of the plurality of first computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55) during a first time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53), and 
	sending the second interactive content only to a second subset of the plurality of first computing devices (A given computer and a given phone in the near-end communication system can concurrently transmit and receive communications between far-end communication devices at different far-end communication systems via the WAN, See Col. 8, Lines 38 - 55)during a second time period (The configuration parameter set could stipulate that the sooner of an elapsed time M and a number of calls N be used to set the frequency of measurement cycles for estimating available upstream bandwidth, See Col. 6, Lines 24 - 53).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 19, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotelba (US 7876696) and in view of Jorgensen (US 6594246).

As per claim 3, Kotelba discloses all limitations of claim 1. 

Kotelba however does not expressly disclose:
determining a classification for the plurality of responses to the first interactive content, and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification.

Jorgensen discloses:
	the method of claim 1, further comprising: determining a classification for the plurality of responses to the first interactive content (Jorgensen, Each time a subscriber CPE station attempts to communicate in the uplink direction with wireless base station, it requests a reservation by inserting an RRB in the uplink subframe, See Col. 68, Lines 63 - 67), and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification (Jorgensen, A reservation request block (RRB) request detailing the IP flow identifier, number of packets and classification of the IP flow can be created then by IP flow analyzer and can be uplinked via preferably a contention RRB slot for scheduling by uplink frame scheduler in future uplink subframe slots up at wireless base station, See Col. 66, Lines 21 - 33).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's invention to combine Jorgensen’s teaching of determining a classification, along with plurality of data packets satisfying a threshold metric to improve Kotelba’s system. Kotelba and Jorgensen’s systems both use the real time control protocol (RTCP) standard for packet transmission which allows the systems to be compatible. Jorgensen’s system includes a reservation request block request that includes a classification of the IP flow in the uplink direction. The combination is an improvement upon the existing system because once a threshold metric is determined to be exceeded due to upstream congestion, as taught by Kotelba, where the upstream data can further include determining a classification, as taught by Jorgensen, to help relieve depletion of bandwidth resources. 

As per claim 11, the system of claim 9, wherein the first instructions, when executed by the one or more first processors of the first computing device, further cause the first computing device to determine a classification for the plurality of responses to the first interactive content (Jorgensen, Each time a subscriber CPE station attempts to communicate in the uplink direction with wireless base station, it requests a reservation by inserting an RRB in the uplink subframe, See Col. 68, Lines 63 - 67), and wherein the determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification (Jorgensen, A reservation request block (RRB) request detailing the IP flow identifier, number of packets and classification of the IP flow can be created then by IP flow analyzer and can be uplinked via preferably a contention RRB slot for scheduling by uplink frame scheduler in future uplink subframe slots up at wireless base station, See Col. 66, Lines 21 - 33).

As per claim 19, the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, further cause: determining a classification for the plurality of responses to the first interactive content (Jorgensen, Each time a subscriber CPE station attempts to communicate in the uplink direction with wireless base station, it requests a reservation by inserting an RRB in the uplink subframe, See Col. 68, Lines 63 - 67), and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification (Jorgensen, A reservation request block (RRB) request detailing the IP flow identifier, number of packets and classification of the IP flow can be created then by IP flow analyzer and can be uplinked via preferably a contention RRB slot for scheduling by uplink frame scheduler in future uplink subframe slots up at wireless base station, See Col. 66, Lines 21 - 33).

As per claim 27, the apparatus of claim 25, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: determine a classification for the plurality of responses to the first interactive content (Jorgensen, Each time a subscriber CPE station attempts to communicate in the uplink direction with wireless base station, it requests a reservation by inserting an RRB in the uplink subframe, See Col. 68, Lines 63 - 67), and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification (Jorgensen, A reservation request block (RRB) request detailing the IP flow identifier, number of packets and classification of the IP flow can be created then by IP flow analyzer and can be uplinked via preferably a contention RRB slot for scheduling by uplink frame scheduler in future uplink subframe slots up at wireless base station, See Col. 66, Lines 21 - 33).

Claims 6 – 8, 14 – 16, 22 – 24, and 30 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotelba (US 7876696) and in view of Tidwell (US 9635421).

As per claim 6, Kotelba discloses all limitations of claim 1. 

	Kotelba however does not expressly disclose:
wherein the initial portion of the interactive content comprises content for an interactive gaming session, wherein the plurality of responses comprises indications of user selections associated with the interactive gaming session.

	Tidwell discloses:
	the method of claim 1, wherein the first interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file (Tidwell, Electronic programming guide (EPG) data collectors provide television programming and schedule information, See Col. 18, Lines 20 - 33).
 
It would have been obvious to an artisan of ordinary skill at the time of the Applicant's invention to combine Tidwell’s teaching of data packets of the first interactive content comprising one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file, along with receiving a plurality of responses to first interactive content to improve Kotelba’s system. Kotelba and Tidwell’s systems both use the real time control protocol (RTCP) standard for packet transmission which allows the systems to be compatible. Tidwell’s system includes an electronic programming guide. The combination is an improvement upon the existing system because a plurality of responses to first interactive content can be received, as taught by Kotleba, where the first interactive content comprises an interactive programming guide, as taught by Tidwell, where the plurality of responses to first interactive content are based on a threshold metric used to relieve depletion of bandwidth resources when congestion occurs. 

As per claim 7, the method of claim 1, further comprising: sending, to the one or more first computing devices and based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, data that causes the one or more first computing devices to remove an option enabling selection of the first interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

Kotelba fails to teach sending, to the one or more first computing devices and based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, data that causes the one or more first computing devices to remove an option enabling selection of the first interactive content. In the same field of endeavor, Tidwell teaches a “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented. It would have been obvious at the time of the Applicant's claimed invention to further modify Kotelba to include Tidwell’s teaching of removing an option enabling selection of the first interactive content, to help relieve depletion of bandwidth resources by using a threshold metrics. 

As per claim 8, the method of claim 1, wherein the message further causes the one or more second computing devices to remove interactive features from the second interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

As per claim 14, the system of claim 9, wherein the first interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file (Tidwell, Electronic programming guide (EPG) data collectors provide television programming and schedule information, See Col. 18, Lines 20 - 33).

As per claim 15, the system of claim 9, wherein the first instructions, when executed by the one or more first processors of the first computing device, further cause the first computing device to send, to the one or more second computing devices and based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, data that causes the one or more second computing devices to remove an option enabling selection of the first interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

As per claim 16, the system of claim 9, wherein the message further causes the one or more third computing devices to remove interactive features from the second interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

As per claim 22, the non-transitory computer-readable medium of claim 17, wherein the first interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file (Tidwell, Electronic programming guide (EPG) data collectors provide television programming and schedule information, See Col. 18, Lines 20 - 33).

As per claim 23, the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, further cause: sending, to the one or more first computing devices and based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, data that causes the one or more first computing devices to remove an option enabling selection of the first interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

As per claim 24, the non-transitory computer-readable medium of claim 17, wherein the message further causes the one or more second computing devices to remove interactive features from the second interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

As per claim 30, the apparatus of claim 25, wherein the first interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file (Tidwell, Electronic programming guide (EPG) data collectors provide television programming and schedule information, See Col. 18, Lines 20 - 33).

As per claim 31, the apparatus of claim 25, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send, to the one or more first computing devices and based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, data that causes the one or more first computing devices to remove an option enabling selection of the first interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

As per claim 32, the apparatus of claim 25, wherein the message further causes the one or more second computing devices to remove interactive features from the second interactive content (Tidwell, A “Prompt Time Out” interactive application event is generated by an interactive application for each instance where a prompt is not acted on by the user and is removed from the screen when the corresponding bound application is no longer presented, See Col. 90, Lines 57 - 61).

Allowable Subject Matter
Claims 2, 10, 18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458